UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049 (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of November 5, 2009: 108,855,005 exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II. — OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6.Exhibits 22 SIGNATURES 23 INDEX TO EXHIBITS 24 2 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 7,766,783 $ 25,041,772 Short term investments 27,750,000 — Assets held for sale 149,063 — Interest receivable 114,874 — Income taxes recoverable 313,619 215,623 Prepaid expense and other current assets 387,046 613,889 Total current assets 36,481,385 25,871,284 Equipment and furnishings, net 185,560 1,835,052 Molecular library, net — 103,882 Goodwill 183,780 183,780 Other assets 323,690 330,032 Total assets $ 37,174,415 $ 28,324,030 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 561,154 $ 668,422 Accrued expenses and other current liabilities 3,018,072 2,556,904 Warrant liability 3,483,566 — Deferred revenue, current portion — 1,817,600 Total current liabilities 7,062,792 5,042,926 Deferred revenue, non-current portion — 7,582,797 Total liabilities 7,062,792 12,625,723 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 109,488,821 and 93,978,448 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively. 109,489 93,978 Additional paid-in capital 226,741,556 210,007,468 Treasury stock, at cost (633,816 shares held at September 30, 2009 and December 31, 2008) (2,279,238 ) (2,279,238 ) Accumulated deficit (194,460,184 ) (192,123,901 ) Total stockholders’ equity 30,111,623 15,698,307 Total liabilities and stockholders’ equity $ 37,174,415 $ 28,324,030 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenue: Service revenue $ 6,678,903 $ 917,473 $ 9,125,397 $ 4,838,923 License revenue 275,000 — 275,000 — 6,953,903 917,473 9,400,397 4,838,923 Expenses: Research and development 1,227,495 2,005,813 5,640,041 7,723,184 General and administrative 2,576,187 1,600,986 6,987,313 9,266,218 In-process research and development (See Note 13) — 8,012,154 — 8,012,154 Impairment loss on fixed assets 1,187,305 — 1,187,305 — 4,990,987 11,618,953 13,814,659 25,001,556 Income (loss) before other income 1,962,916 (10,701,480 ) (4,414,262 ) (20,162,633 ) Other income: Interest income 102,348 215,345 242,311 1,023,921 Other income, net 28,316 — 66,677 219,229 Gain on warrant derivative liability 544,040 — 544,040 — Equity in loss of unconsolidated subsidiary — (1,344,372 ) — (3,857,227 ) Gain on sale of unconsolidated subsidiary shares 1,224,951 — 1,224,951 — Minority interest in losses of subsidiary — — — 88,374 Net income (loss) before income taxes 3,862,571 (11,830,507 ) (2,336,283 ) (22,688,336 ) Provision (benefit) for income taxes — (485,000 ) — (827,000 ) Net income (loss) 3,862,571 (12,315,507 ) (2,336,283 ) (23,515,336 ) Deemed dividend for anti-dilution adjustment made to stock warrants — — — (756,954 ) Net income (loss) applicable to common stockholders $ 3,862,571 $ (12,315,507 ) $ (2,336,283 ) $ (24,272,290 ) Basic net income (loss) per share $ 0.04 $ (0.14 ) $ (0.02 ) $ (0.27 ) Weighted average shares outstanding 104,118,353 91,106,215 96,977,544 90,719,685 Diluted net income (loss) per share $ 0.04 $ (0.14 ) $ (0.02 ) $ (0.27 ) Diluted weighted average shares outstanding 105,766,094 91,106,215 96,977,544 90,719,685 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (2,336,283 ) $ (23,515,336 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 451,383 442,282 Impairment loss on fixed assets 1,187,305 — Fair value adjustment on warrant liability (544,040 ) — Equity in loss of unconsolidated subsidiary — 3,857,227 Minority interest in loss of subsidiary — (88,374 ) RXi common stock transferred for services — 244,860 Gain on sale of shares of unconsolidated subsidiary (1,224,951 ) Non-cash earned on short-term investments — (48,452 ) Non-cash gain on transfer of RXi common stock — (226,579 ) Non-cash expense for in-process research and development acquired — 8,012,154 Expense related to employee and non-employee stock options 2,210,553 1,605,776 Net change in operating assets and liabilities (8,926,632 ) (5,831,894 ) Total adjustments (6,846,382 ) 7,967,000 Net cash used in operating activities (9,182,665 ) (15,548,336 ) Cash flows from investing activities: Purchase of short-term investments (27,750,000 ) — Purchases of equipment and furnishings (178,426 ) (963,999 ) Cash paid related to acquisition of Innovive — (3,689,769 ) Deconsolidation of subsidiary — (10,359,278 ) Proceeds from sale of shares of unconsolidated subsidiary 1,224,951 Proceeds from sale of fixed assets 44,500 10,000,000 Net cash used in investing activities (26,658,975 ) (5,013,046 ) Cash flows from financing activities: Proceeds from exercise of stock options and warrants 293,083 976,808 Common stock issued in accordance with the registered direct offering 18,273,568 — Net cash provided by financing activities 18,566,651 976,808 Net decrease in cash and cash equivalents (17,274,989 ) (19,584,574 ) Cash and cash equivalents at beginning of period 25,041,772 50,498,261 Cash and cash equivalents at end of period $ 7,766,783 $ 30,913,687 Supplemental disclosure of cash flow information: Cash received during the period as interest income $ 113,372 $ 1,023,921 Cash paid during the period for income taxes $ — $ 195,000 The accompanying notes are an integral part of these condensed consolidated financial statements. See supplemental information on the following page. 5 Supplemental schedule of non-cash investing and financing activities: On September19, 2008, CytRx Corporation (the “Company”) acquired Innovive Pharmaceuticals, Inc. in a merger transaction accounted for as an asset acquisition.See Note 13 below.The fair value of Innovive’s assets and liabilities at September 19, 2008, in millions of dollars, are presented below: In-process research and development $ 8.0 Leasehold interests .1 Prepaid expenses .3 Accounts payable (6.1 ) Net assets acquired through issuance of common stock $ 2.3 As a result of the March 11, 2008 distribution by the Company to its stockholders of approximately 36% of the outstanding shares of RXi Pharmaceuticals Corporation, the Company deconsolidated that previously majority-owned subsidiary. As part of the transaction, the Company deconsolidated $3.7 million of total assets and $4.6 million of total liabilities of RXi. In connection with applicable antidilution adjustments to the price of certain outstanding warrants, the Company recorded a deemed dividend of approximately $0.8 million in the nine months ended September 30, 2008. The deemed dividend was recorded as a charge to accumulated deficit and a corresponding credit to additional paid-in capital. 6 CYTRX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx” or the “Company”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics.
